Title: To Alexander Hamilton from Francis Gurney and others, 29 March 1800
From: Gurney, Francis
To: Hamilton, Alexander


          
            Sir,
            Philadelphia 29 March 1800—
          
          We take the liberty to address you in behalf of Maurice Gary who has lately been tried by a Court Martial at Fort Mifflin and Sentenced to hard labour for desertion from the Army of General St Clair during the last Indian War—Although we cannot excuse the offence, yet the length of time which has elapsed since its Commission, the good behaviour of the Man for Several years past, and above all the distressed Situation of his Wife and a family of Small Children who have been decently and Comfortably maintained by his Industry, will we hope be Considered by you as circumstances Sufficiently powerful to recommend him to Mercy.
          If Sir that Mercy Can Consistly with the principles which you have established be extended to him we trust his future Conduct will evince a Just sense of it, and ourselves will be much obliged by your attending to his Case
           We are with great respect Your Obed Servts—
          
            Frans. Gurney
            Abijah Daives
            John Leamy
            Saml. W. Fisher
            John Waln
            Robt Waln
            Thos. FitzSimons
            John Clement Stockes
            David Lewis
            Geo Latimer
            Isaac Wharton
            James Crawford
            Levi Stallingsworth
          
          General Alexander Hamilton
        